          Case 1:20-cr-00095-RA Document 33
                                         32 Filed 02/05/21
                                                  02/04/21 Page 1 of 1




                                        February 4, 2021
VIA ECF
                                                         In light of Mr. Keyes' desire to be sentenced in
                                                         person, together with the 60 month mandatory
Hon. Ronnie Abrams, U.S.D.J.
                                                         sentence, the sentencing is adjourned until June 11,
Thurgood Marshall                                        2021 at 11:00 a.m.
United States Courthouse
New York, NY 10007                                       SO ORDERED.


              RE:     USA vs Fernando Keyes              ___________________________
                      Indictment 20-cr-95                Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                       February 5, 2021

       Fernando Keyes is scheduled to be sentenced in a video proceeding before Your Honor on
February 11, 2021. I had a legal visit with Mr. Keyes today at the Westchester County Jail to
discuss his upcoming sentencing and to obtain his consent to be sentenced remotely.

        Mr. Keyes advised me that he does not consent to be sentenced remotely, but left open the
possibility that he may change his mind and agreed to contact me if he does.

      I therefore respectfully request that Your Honor adjourn Mr. Keyes’s sentencing to a date
when he can be sentenced in person.

       In closing, I hope this letter finds Your Honor and your staff well.

                                     Respectfully yours,

                                     /s/Thomas Ambrosio
                                     Thomas Ambrosio

cc:    Alexandra Rothman (via ECF)
       Fernando Keyes (via regular mail)



_____________________________________________________________________________
750 Valley Brook Avenue  Lyndhurst  New Jersey 07071  201.935.3005  201.935.7667 ∞ fax
                                 tambrosio@legal750.com
